El Juez Asociado Señor Snyder
emitió la opinión del tribnnal.
El apelante, quien está cumpliendo una sentencia de quince años de presidio con trabajos forzados por un delito de escalamiento en primer grado, en grado de reincidencia, solicitó de la corte de distrito un auto de hábeas corpus, ale-*60gando que la referida sentencia es nula y sin valor alguno -toda vez que durante el juicio no había sido representado por ahogado. Esta es una apelación contra la sentencia de la corte de distrito anulando el auto expedido.
La contención del apelante es que el abogado que le nombró la corte de distrito para defenderlo no tuvo suficiente tiempo de prepararse para el juicio. Del récord surge que el secretario de la corte de distrito notificó al acusado que el 10 de junio de 1937 la corte de distrito había nombrado al abogado Román Díaz Collazo para que defendiera al apelante; que el 15 de junio el secretario le envió otra carta notificando al acusado que el abogado César Andréu Ribas había sido nombrado por la corte de distrito como su •abogado en sustitución de Díaz Collazo; y que Andréu Ribas de hecho lo defendió en el juicio que se celebró el 21 de .junio de 1937.
La única base posible para la contención del acusado al ■efecto de que su abogado no tuvo suficiente oportunidad de prepararse para el juicio fué una manifestación de la corte inferior en relación con una cuestión preliminar de derecho levantada por el abogado del acusado. La corte de distrito hizo el siguiente comentario:
“Entiende la corte que es tardía la cuestión. No es culpa del abo-gado que ha sido nombrado en estos momentos. La corte deniega la moción.”
Poco después, Andréu Ribas manifestó también lo si-guiente :
“Para que aparezca claro, quiero hacer constar que este acusado está defendido por este abogado, que se hizo cargo del asunto momen-tos antes de comenzarse el juicio, por nombramiento de oficio de la ■ corte, y en cumplimiento del deber que se le impone en estos casos. ’ ’
Ninguna de estas manifestaciones está necesariamente en ■contradicción con el récord, que demuestra que Andréu real-mente fué nombrado seis días antes del juicio. Y, de cual-quier modo, el récord, como lo demuestra la carta del secre-*61tario, debe prevalecer sobre estas manifestaciones incidenta-les e informales hechas en el curso de nna disensión entre-el juez y el abogado. Además, es importante indicar que en ningún momento durante el juicio afirmó el abogado del ape-lante que no estaba preparado para proseguir con el caso.
De igual manera, no sostiene el récord la contención del apelante de que se le obligó ir a juicio sin dársele una opor-tunidad razonable para citar a los testigos. El récord de-muestra que el abogado del apelante hizo una vigorosa de-fensa del acusado, demostrando que estaba bien familia-zado con los hechos del caso. Se trajeron tres testigos y de-clararon a favor del acusado. Y en ningún momento durante el juicio solicitó el apelante, bien que se citaran otros testi-gos o que se suspendiera el caso a fin de darle la oportuni-dad de traer otros testigos.
Estamos satisfechos con que los hechos del presente caso lo coloquen dentro de la doctrina establecida en Avery v. Alabama, 308 U. S. 444, y López v. Saldaña, 60 D.P.R. 312. De conformidad con dichos casos, resolvemos que bajo las cir-cunstancias aquí descritas no se privó al apelante de su de-recho constitucional de asistencia de abogado.
El apelante alega una cuestión adicional que también es insostenible. Afirma que la sentencia declarándolo convicto por un delito subsiguiente es nula por el fundamentode que su primera convicción era por hurto menor, un misdemeanor. Basa su posición en la teoría de que el artículo 56 del Código Penal es aplicable a su caso. Pero el artículo 57 expresamente dispone que “Todo reo convicto de hurto de menor cuantía ... si cometiere cualquier delito después de dicha convicción, será castigado según se expresa a conti-nuación: ... Si el subsiguiente delito fuere de tal natura-leza que en primera convicción aparejaría pena de presidio temporal, dicho reo será castigado con pena de reclusión temporal en su grado máximo, convicto que fuere del delito por primera vez.” Toda vez que el artículo 410 dispone que *62“El delito de escalamiento en primer grado se castigará con pena de presidio de uno a quince años”, la sentencia conde-nando al apelante a quince años de presidio fné correcta.

La sentencia de la corte de distrito será confirmada.

El Juez Asociado Sr. De Jesús se inhibió.